Case: 18-30774      Document: 00514840626         Page: 1    Date Filed: 02/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-30774                         February 19, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER MUNOZ, also known as Victor Bonilla, also known as Jarlier Munoz-
Guzman,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:17-CR-330-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges
PER CURIAM: *
       Javier Munoz appeals the 165-month, within-guidelines sentence he
received following his guilty plea conviction for one count of possession with
intent to distribute 500 grams or more of a mixture or substance containing
methamphetamine. He contends that the sentence was greater than necessary
to reflect the seriousness of his offense, to afford adequate deterrence, and to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30774     Document: 00514840626      Page: 2    Date Filed: 02/19/2019


                                  No. 18-30774

protect the public, and failed to adequately account for his personal
characteristics.
      We ordinarily review the substantive reasonableness of a sentence for
abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). However,
where the defendant failed to preserve an error in the district court, we review
for plain error. United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
Because Munoz did not object to the sentence as substantively unreasonable,
plain error review applies. To show plain error, Munoz must show a forfeited
error that is clear or obvious and that affects his substantial rights. See Puckett
v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing, we
have the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. See id.; see also
Rosales-Mireles v. United States, 138 S. Ct. 1897, 1905 (2018).
      Because the district court imposed a sentence within the properly
calculated guidelines range, Munoz’s sentence is entitled to a rebuttable
presumption of reasonableness.       See United States v. Campos-Maldonado,
531 F.3d 337, 338 (5th Cir. 2008). His dissatisfaction with the district court’s
weighing of the 18 U.S.C. § 3553(a) factors is insufficient to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence,
as he has not shown that the district court failed to consider any significant
factor, gave undue weight to any improper factor, or clearly erred in balancing
the sentencing factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009). Further, because Munoz fails to explain how any error in his sentence
was clear or obvious, he cannot meet the requirements of plain error review.
See Puckett, 556 U.S. at 135; Peltier, 505 F.3d at 392.
      The judgment of the district court is AFFIRMED.




                                         2